111



            OFFICE    OF THE ATTORNEY GENERAL             OF TEXAS
                                AUSTIN




Honorable George C. ‘Murphy
County Auditor
John non Coun ty
Cleburne, Texas

Dear Mr. Hurphyr              Opinion    no.     O-7231




                                                       he ahore subjeot
mat-ter ~1s as follows:


      W(IR el eatea
      Executive C

                                         rman carrieft no
                                        dftor does.

                                   of Article        2940,
                                 lng    in     the position




      trust under the United States or thin State,
      or in my cf ty or town In this State,   or vi thi
      In thirty   (30) days after resiplng  or heinK
      dismissed Prom an? such office, except a notary
      pu3llc,   OF rho In a candldato Por off'lce, or
      rho l?aa not paid his Poll Tax, shall act na
      judae, clerk or supervisor of any election:
      nor shall anv one act R(I chafrrran or as mem-
      her of' any nistr-lct, County or Cjty Executive
                                                                               111

  ,,, I   flonorable   Ooorge T,. Murphy - page 2
‘.,,,.




                 Cosmlttee ot a polltiaal party who has not paid
                 his Poll Tax, or rho la a aandldnte rar offloe,
                 or rho holds any offioo Of prOPit or trust un-
                 der either tha United States or thjs State, or
                 fn any oity or town In this statet or wlm may be
                 enjoying   *rat.&ltous  passage m street       9~~8 or on
                 other publid    eeniae   oorporstionn,      by reason of
                 blur app0lntmmt     as a speai81 p0llfmsan)       Or any
                 me rho has any oonneotj,on,       whatever,    with the
                 alty, whereby the city Is justified          in isming
                 to any uuch parson tiee transportation          on the
                 street   onrs, or f’rauka ent*tt)ing    him to the
                 fro* use of pub190 sanioa         oorporations, or
                 my    personwho fr regal 8rlJ tunployed in       my
                 eapae1t.y by the oity for whose senices          a saS-
                 arj or wage8 im    pia,   exoept 8 notary pub'lio~e

                    We think the language of Artiole  2940, ‘nor shalt
          any one act au ahairman or 86 momher of 8nf Dintriot, County
          or City !3xeeutlve Committee of a poYltical party rho * e *
          holds any oirioe of profit or trust under either  the khitod
          States or th9B State,*  oompels an answer to your question   In
          the affirmatire.

                    It may he that under fnd~olal  dealsions  your aocept-
          anoe of the oftice of County Auditor lpao faoto vacated your
          oifiae of Chairman of the Demoarati a UxeOutiVe Committee, hut
          rhethst ao or not, you shou?& mmke aertain   the matter by renign-
          ing as sash Chalrman~

                                           Very   truly   youre